F I L E D
                                                                         United States Court of Appeals
                                                                                 Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                                MAY 27 1997
                                   TENTH CIRCUIT
                                                                            PATRICK FISHER
                                                                                      Clerk

 CLINTON K. THOMPSON,

         Plaintiff-Appellant,
                                                              No. 96-6231
 v.
                                                        (D.C. No. 95-CV-1718)
                                                     (Western District of Oklahoma)
 TED LIMKE; EDWIN KIMMEL,

         Defendants-Appellees.


                                ORDER AND JUDGMENT


Before PORFILIO, ANDERSON, and BRORBY, Circuit Judges.


       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore ordered

submitted without oral argument.

       After consideration of the briefs and the record, we conclude the district court did

not err in its judgment. We therefore AFFIRM substantially for the reasons given by the

district court.


                                          ENTERED FOR THE COURT


                                          John C. Porfilio
Circuit Judge




 -2-